Citation Nr: 1011799	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea claimed 
as secondary to the service connected diabetes mellitus type 
II with erectile dysfunction. 

2.  Entitlement to service connection for hypertension 
claimed as secondary to the service connected 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran had a hearing before the undersigned in August 
2009.  A transcript of the hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for sleep apnea and 
hypertension on a secondary basis.  The Board notes that at 
no time has the Veteran contended that either condition is 
related to his military service.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2009).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the 
regulation concerning secondary service connection.  The 
revised regulation provides that any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
The Board notes that since the Veteran's claims for service 
connection were filed in November 2007 the current version of 
38 C.F.R. § 3.310 is applicable to the claims.  

Regarding the sleep apnea claim, the Board notes that the 
Veteran was afforded a VA examination in October 2007.  The 
examiner opined that there was no evidence that sleep apnea 
is related to or aggravated by diabetes, and it is unlikely 
that the Veteran's service-connected diabetes mellitus is a 
factor in his sleep apnea.  However, the examiner provided no 
rationale for the opinion.  In that regard, the Court of 
Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  In addition, in 
formulating his opinion, the VA examiner did not address Dr. 
B's September 2007 statement finding that the Veteran's sleep 
apnea was aggravated by medications he takes for his service-
connected diabetes.  

Regarding the hypertension claim, the evidence shows that in 
April 2007, Dr. B related that the Veteran has hypertension 
that was diagnosed prior to his diagnosis of diabetes 
mellitus.  Dr. B related that since the Veteran's diagnosis 
of diabetes mellitus his hypertension had increased to the 
point that he required four medications for his hypertension.  

The Veteran was afforded a VA examination in October 2007.  
During this examination, it was noted that he has been 
hypertensive since 1995 and that control was somewhat erratic 
until his medications were changed several years ago.  
Diabetes since 2004 was noted.  The diagnoses were essential 
hypertension, type II diabetes mellitus with neuropathy and 
erectile dysfunction, arteriosclerotic heart disease status 
post coronary artery bypass graft and stents and sleep apnea.  
The VA examiner opined, that in view of the fact that the 
Veteran was hypertensive for a number of years before he 
developed diabetes and in view of the fact that he does not 
have any evidence of renal dysfunction, it is unlikely that 
the diabetes aggravated or increased his manifestations of 
hypertension.  He further opined that there is no basis for 
saying that hypertension is aggravated by coronary artery 
disease.  It was noted that his blood pressure has apparently 
been well controlled on medication despite the coronary 
disease and coronary artery surgery.  The VA examiner then 
opined that it is unlikely that the Veteran's manifestations 
of hypertension were aggravated or increased by the coronary 
artery disease.  

At his August 2009 hearing, the Veteran related that he was 
diagnosed with hypertension around 1997 or 1998.  His wife 
believed that he had the onset of diabetes a long time before 
he was diagnosed and that it is possible that his diabetes 
contributed to or aggravated his hypertension.  

The Board notes that in formulating his opinion, the October 
2007 VA examiner did not address why the need for increased 
medication to control the Veteran's hypertension would not 
represent an aggravation of the condition as postulated by 
Dr. B.



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
October 2007 VA examiner for an 
addendum.  In the addendum, the 
examiner should provide the rationale 
for the opinion that the Veteran's 
sleep apnea is not related or 
aggravated by his service-connected 
diabetes mellitus.  In formulating his 
opinion, the examiner should address 
Dr. B's September 2007 statement that 
the Veteran's sleep apnea is aggravated 
by medications he is taking for his 
service-connected diabetes.  

The VA examiner should also address Dr. 
B's April 2007 statement that the 
Veteran's hypertension was aggravated 
by his service-connected diabetes 
mellitus as evidenced by the continuing 
increase in his hypertensive 
medications since the diagnosis of 
diabetes.  The examiner should provide 
a rationale if he continues to opine 
that the Veteran's hypertension was not 
aggravated by the service-connected 
diabetes mellitus or arteriosclerotic 
heart disease.  

2.  If the October 2007 VA examiner is 
unavailable, the Veteran should be 
afforded a VA examination to determine 
the etiology of his sleep apnea.  All 
indicated tests and studies should be 
provided.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be 
reflected in the completed examination 
report or in an addendum.

Following a review of the relevant 
medical evidence in the claims file, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is requested to address the following 
question, providing a rationale for any 
opinion offered: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any sleep apnea 
present was caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus?

In formulating his/her opinion, the VA 
examiner should address Dr. B's 
September 2007 statement concluding 
that the Veteran's sleep apnea was 
aggravated by medications he takes for 
his service-connected diabetes 
mellitus.  

If the Veteran has sleep apnea that was 
aggravated by his service-connected 
diabetes mellitus, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity 
of the sleep apnea before the onset of 
aggravation.

3.  If the October 2007 VA examiner is 
unavailable, the Veteran should be 
afforded a VA examination to determine 
the etiology of his hypertension.  All 
indicated tests and studies should be 
provided.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be 
reflected in the completed examination 
report or in an addendum.

Following a review of the relevant 
medical evidence in the claims file, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is requested to address the following 
question, providing a rationale for any 
opinion offered: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any hypertension 
present was caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus or arteriosclerotic heart 
disease?

In formulating his/her opinion, the VA 
examiner should address Dr. B's April 
2007 statement concluding that the 
Veteran's hypertension was aggravated 
by his service-connected diabetes 
mellitus as evidence by the increase in 
medications needed to control the 
hypertension.

If the Veteran has hypertension that 
was aggravated by his service-connected 
diabetes mellitus or arteriosclerotic 
heart disease, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity 
of the hypertension before the onset of 
aggravation.

4.  Review the examination reports to 
ensure it contains the requested 
medical opinion in response to the 
questions posed.  If not, take 
corrective action. 38 C.F.R. § 4.2 
(2009); Stegall v. West, 11 Vet. App. 
268 (1998).

5.  Thereafter, readjudicate the issues 
on appeal.  If the benefit sought is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


